SHARP, Chief Judge.
Earnest Dickerson was originally charged with aggravated battery in violation of section 784.045(l)(b), and possession of a firearm by a felon in violation of section 790.23, Florida Statutes (1987). As part of a negotiated plea agreement Dickerson pled guilty to the former charge whereupon the state nolle prossed the latter charge. When Dickerson violated the conditions of his community control imposed for the aggravated battery offense, the trial court erroneously imposed concurrent sentences of 42 months, followed by three years probation for both offenses. The state agrees that Dickerson should not have been convicted and sentenced for the firearm offense because he was not tried for it and the record discloses he did not plead guilty or nolo contendere to that offense. Accordingly, we strike Dickerson’s judgment and sentence for the possession charge, but we affirm his sentence and judgment for the aggravated battery offense.
AFFIRMED in part; STRICKEN in part.
DAUKSCH and ORFINGER, JJ., concur.